Day, J.
The action of the court is erroneous, and must be reversed. The exhibits attached to the petition show that there were on the petitions for relocation, after deducting illegal names and those appearing on more than one petition, 1381 names. That of those 72 signed a remonstrance, and 49 signed a re-remonstrance, leaving 1260 petitioners on the first paper. That on the remonstrance, after deducting illegal names and names appearing on more than one paper, the board found 1553 names, from which they deducted 290 names who had signed the original remonstrance, and who signed a re-petition for the submission to vote, and to which they added 39 names of those who signed the re-remonstrance, leaving the number of remonstrants 1312. To the petitioners’ names the board added the names of those who had signed re-petitions, making, as they found, 1596, as the number of *229persons petitioning for a relocation of the county seat, which they determined to be a majority of all the legal voters of Louisa county. The allegation of fraud and misconduct is fully denied in the answer. The evidence upon which the court below acted is not contained in the abstract. The court did not base his conclusion upon the fact of the existence of fraud or unfairness, but simply upon the fact that a majority of the legal voters of the county had not signed the petitions ashing the submission of the question of relocation to vote. Sec. 4, Chap. 49, Laws of 1862, makes it the duty of the Board of Supervisors to order a vote to be taken upon the question of relocating a county seat, upon petitions presented signed by at least one-half' of all the voters in the county, as shown by the last preceding census. No other tribunal is constituted for the determination of the question whether the petition is signed by the requisite number of persons, and as that question precedes, and is essential to, the making of the order, it must be determined by the board. Their decision of that question is judicial and their judgment becomes, like every other judicial determination, conclusive until reversed or set aside upon appeal, writ of error, certiorari, of other method provided for a direct review. See Ryan v. Varga, 37 Iowa, 78; aud cases cited. See also, The Evansville, Indianapolis & Cleveland Railroad Company v. The City of Evansville, 15 Ind., 395; Board of Commissioners of the County of Knox v. Aspinwall, 21 Howard, 539; Bennett v. Hetherington, present term. The judgment must be reversed, the inj unction dissolved, and the petition dismissed.
Bevebsed,